MEMORANDUM**
Lorenzo Millan-Jaimes appeals his 41-month sentence imposed following his guilty plea conviction to illegal re-entry after deportation, in violation of 8 U.S.C. § 1326(a). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Millan-Jaimes’s counsel has filed a brief stating that there are no arguable issues for review, and a motion to withdraw as counsel of record. Millan-Jaimes has filed a pro se supplemental brief.
Our examination of the briefs and independent review of the record pursuant to *421Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no issues warranting review. Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.